Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 10, 2021

                                     No. 04-20-00355-CV

Forrest M. MIMS, Minnie Mims, Ray Reininger, Deborah Reininger, Glenn Thompson, Annette
                 Thompson, Blake C. Brock, and Annette Dannelly-Silva,
                                     Appellants

                                              v.

                                CITY OF SEGUIN, TEXAS,
                                        Appellee

               From the 274th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 17-1304-CV-B
                          Honorable Gary L. Steel, Judge Presiding


                                       ORDER

       Appellants’ reply brief is due on February 16, 2021. See TEX. R. APP. P. 38.6(c). Before
the due date, Appellants filed an unopposed motion for an extension of time to file the reply
brief.
        Appellants’ motion is GRANTED. Appellants’ reply brief is due on March 3, 2021. See
id. R. 38.6(d).


       It is so ORDERED on February 10, 2021.
                                                          PER CURIAM




       ATTESTED TO:________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT